                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                            SOUTHWESTERN DIVISION

ADAM DAUGHERITY,                              )
                                              )
               Plaintiff,                     )
                                              )
       vs.                                    )       Case No. 3:18-cv-05025-MDH
                                              )
SARA McCULLY,                                 )
CHRISTOPHER RACKLEY,                          )
CAPTAIN PAT JENKINS,                          )
CITY OF AURORA, MISSOURI, and                 )
PAMELA POWELL,                                )
                                              )
               Defendants.                    )


                                              ORDER

       Counsel for all parties are ordered to confer regarding the need for a new Proposed Joint

Scheduling Order. If needed, the joint plan shall be submitted to the Court on or before May 31,

2019, which shall include an estimated date when counsel believe this case will be ready for jury

trial and the number of days needed for trial. If the parties are unable to agree on a joint

proposal, each shall submit their preferred Order. Defendant Powell shall file Defendant’s

Certificate of Service of Initial Rule 26 Disclosures with the Court on or before May 31, 2019.


       IT IS SO ORDERED.
DATED:         May 9, 2019
                                                       /s/ Douglas Harpool________________
                                                         DOUGLAS HARPOOL
                                                      UNITED STATES DISTRICT JUDGE




                                                  1

         Case 3:18-cv-05025-MDH Document 54 Filed 05/09/19 Page 1 of 1
